UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6659


DENNIS J. DILLARD,

                Petitioner – Appellant,

          v.

TERRY   O’BRIEN;     UNITED   STATES   PENITENTIARY     HAZELTON;
STEVEN S. NEFF,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00128-FPS-JES)


Submitted:   October 29, 2014               Decided:   November 6, 2014


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dennis J. Dillard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis      J.    Dillard,      a   federal   prisoner,     appeals       the

district     court’s    order       accepting     the    recommendation        of    the

magistrate    judge    and       denying   relief   on    his    28   U.S.C.    § 2241

(2012)   petition.          We    have   reviewed   the    record      and    find    no

reversible    error.         Accordingly,       although    we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Dillard v. O’Brien, No. 5:13-cv-00128-FPS-

JES (N.D.W. Va. Apr. 17, 2014).                   In addition, we note that

Dillard has waived the review of any issues not contained in his

informal brief.        See 4th Cir. R. 34(b).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                           2